Citation Nr: 0618213	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  95-40 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for memory impairment 
due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

3.  Entitlement to service connection for joint pain, with 
swelling of the knees and hands, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty for training from August to 
December 1981, and on active duty from April 1987 to November 
1991.  He served in the Persian Gulf from October 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this case in June 
1999, July 2000, and April 2004.  Jurisdiction over the case 
was transferred to the Huntington, West Virginia, RO in 
January 2001.

Although the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was developed for 
appellate review, the RO granted service connection for that 
disorder in June 2005.  That issue is consequently no longer 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (1997).

The Board's April 2004 remand referred the issue of 
entitlement to service connection for a disability manifested 
by the inability to form tears to the RO for appropriate 
action.  A retrospective review, however, shows that the 
March 1995 rating decision denied service connection for this 
claimed dysfunction.  The veteran was provided notice of this 
decision in the body of the rating decision provided, but he 
did not appeal.  Hence, no further action is in order.  
38 U.S.C.A. § 7105 (West 2002).

The veteran attended a hearing in January 2000 before a 
Veterans Law Judge who is no longer employed by the Board.  
He thereafter requested a second Board hearing, but failed to 
report for the hearing.  In February 2006 he was specifically 
offered the opportunity to attend another Board hearing in 
light of the departure of the above-referenced Veterans Law 
Judge; he was advised that if he did not respond to the 
correspondence within 30 days, the Board would assume he did 
not desire an additional hearing.  The record shows that no 
further communication was thereafter received from the 
veteran or his representative.


FINDINGS OF FACT

1.  The veteran exhibits no objective indications of an 
independent chronic disability manifested by memory loss; his 
reported memory loss is consistent with his symptomatic PTSD.

2.  The veteran exhibits no objective indications of a 
chronic disability manifested by fatigue; he does not have 
chronic fatigue syndrome, and fatigue is consistent with his 
symptomatic PTSD.

3.  The veteran's arthritis in his knees and hands did not 
originate during active service or become manifest within one 
year of his discharge therefrom, and is not otherwise 
etiologically related to service.

4.  A psychiatric disorder, other than PTSD, did not 
originate in-service, a psychosis did not become manifest 
within one year of his discharge therefrom, and a psychiatric 
disorder, other than PTSD, is not otherwise etiologically 
related to service.




CONCLUSIONS OF LAW

1.  The veteran does not experience disability manifested by 
memory loss that is the result of an undiagnosed illness; and 
an independent disability manifested by memory loss was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).

2.  The veteran does not experience disability manifested by 
fatigue that is the result of an undiagnosed illness; and an 
independent disability manifested by fatigue was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103(a), 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

3.  The veteran does not have a chronic disorder manifested 
by bilateral knee and hand swelling due to an undiagnosed 
illness; his diagnosed arthritis of the knees and hands was 
not incurred in or aggravated by active service, and 
arthritis may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005). 

4.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by active service, nor may a psychosis be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities at issue.  The claims were readjudicated in a 
June 2005 supplemental statement of the case,  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and an effective date is harmless because 
the preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate initial disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The Board notes in 
this regard that the veteran contends he received a VA 
Persian Gulf Registry examination on January 5, 1995.  There 
is of record the report of a VA examination conducted that 
date, although the examination was not a Persian Gulf 
Registry examination.  The record reflects that in July 2001, 
the RO was informed by the appropriate VA medical center that 
no Persian Gulf War Registry examination was available for 
the date specified by the veteran.

The veteran has also been examined in connection with his 
claims on several occasions.  In this regard the Board notes 
that he has not been afforded a VA examination specifically 
addressing the etiology of a hand disorder.  As will be 
explained in further detail below, while there is post-
service evidence of such disability, there is no competent 
evidence of right or left hand disability in service or until 
many years thereafter.  Although the veteran has presented a 
diary entry for March 1991 in which he complained that his 
hands were bothering him, his service medical records do not 
corroborate those complaints, and the entry does not 
otherwise suggest the presence of a hand disorder.  Nor do 
subsequent diary entries mention any hand problems.  Although 
the veteran currently believes the entry shows the onset of a 
disorder, he is not competent to provide such an opinion.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Given the 
absence of competent evidence of bilateral hand disability in 
service or until years after service, scheduling a VA 
examination in connection with his claim would serve no 
useful purpose.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion based on an inaccurate factual 
premise is not probative).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive VCAA notice prior 
to the March 1995 rating decision.  Notably, however, various 
procedural documents throughout the course of his appeal 
explained the basis for the denial of his claims, and other 
documents, including an August 1996 correspondence, advised 
him of the medical and nonmedical evidence that would help 
substantiate the claims.  The June 2004 VCAA letter provided 
the veteran with full VCAA notice, and he responded to the 
correspondence.  His claim was readjudicated in a June 2005 
supplemental statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the March 1995 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The veteran has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, any error in the timing of the notice is harmless.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis or a psychosis 
during wartime service may be presumed if the disorder was 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. § 1117, VA may compensate any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

VA implemented the Persian Gulf War Veterans' Act by adding 
38 C.F.R. § 3.317.  Originally, 38 C.F.R. § 3.317 limited the 
presumptive period during which a veteran had to experience 
manifestations of a chronic disability to two years after the 
date he last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In November 2001, 
VA extended the period to December 2006.  On October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

The Secretary of Veterans Affairs has determined that at that 
time there was no basis for establishing a presumption of 
service connection for any illness suffered by Gulf War 
veterans based on exposure to depleted uranium, sarin, 
pyridostigmine bromide, and certain vaccines.  See 66 Fed. 
Reg. 35,702-35,710 (2000), and 66 Fed. Reg. 58,784-58,785 
(2001).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  The 
statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001)).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include fatigue, joint 
pain, neurological signs and symptoms, neuropsychological 
signs or symptoms, and sleep disturbances.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the above-described statutory amendments as more 
favorable to the veteran than the previous version of the 
statute.  As the amended version of 38 U.S.C.A. § 1117 
consequently does not produce a genuinely retroactive effect 
on the veteran's claim, it must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The same is true 
with respect to amended 38 C.F.R. § 3.317, the implementing 
regulation for 38 U.S.C.A. § 1117.

The implementing regulation, 38 C.F.R. § 3.317, currently 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and  by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness;  (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome;  (2) Fibromyalgia;  (3) 
Irritable bowel syndrome; or  (4) Any other illness that the 
Secretary determines meets certain criteria for a medically 
unexplained chronic multisymptom illness; or  (C) Any 
diagnosed illness that the Secretary determines in 
appropriate regulations warrants a presumption of service-
connection.  A medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, fatigue, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, and sleep disturbances.  38 C.F.R. § 3.317(b).

I.  Memory impairment

Factual background

In statements and testimony the veteran contends that a 
memory impairment was first noticed in 1993.  He testified as 
to exposure to environmental hazards while serving in the 
Persian Gulf and has submitted internet articles concerning 
the March 1991 Khamisiya pit demolition.

Service medical records are silent for any reference to a 
memory impairment.

The post-service evidence on file includes records from the 
Social Security Administration (SSA) which include statements 
by the veteran and acquaintances attesting to his memory 
problems.  The SSA records show that testing did not 
demonstrate a significant impairment in memory tasks, 
although psychological examination in April 1994 showed 
evidence of some impairment of recent memory.
 
VA and private treatment records for January 1994 to July 
2002 document psychiatric complaints including dissociative 
periods, insomnia and memory problems.  His memory was intact 
to examination, except for spotty recall of rage episodes.  A 
diagnostic study in March 1994 showed mild generalized 
cortical atrophy.

The reports of January 1995 VA examinations show that despite 
complaints of memory loss, no impaired memory function was 
evident.  The veteran reported experiencing insomnia.

A December 1999 private psychological examination determined 
that the veteran had PTSD with, inter alia, significant 
memory loss.

At a May 2003 VA examination the veteran complained of 
insomnia and short-term memory loss.  The examiner concluded 
that the symptoms of memory impairment were consistent with 
his psychiatric illness, and that there was no objective 
evidence of an undiagnosed illness.

At an October 2004 VA psychiatric examination, the examiner 
described the veteran's PTSD symptoms as including memory 
problems and poor sleep.  Mental status examination showed 
that memory function was intact.  The examiner diagnosed 
PTSD, substance abuse, and a personality disorder.

Analysis

Service medical records are silent for any reference to 
memory loss, and there is no post-service medical evidence of 
an independent disorder characterized by memory loss.  
Although the veteran has on occasion demonstrated some memory 
impairment, the May 2003 VA examiner concluded that an 
underlying undiagnosed illness did not account for any 
claimed symptoms.  Rather, the examiner concluded that the 
memory loss complaints were consistent with symptoms 
associated with PTSD.  Moreover, an October 2004 VA examiner 
specifically noted that the veteran's PTSD symptoms included 
memory loss.  None of the evidence suggests that the veteran 
has an independent disorder manifested by memory loss which 
is separate from the memory impairment that is part of, and 
currently included in the rating assigned for, PTSD.

To the extent the veteran suggests he has a memory loss 
disorder independent of his PTSD, as a layperson, his 
statements as to medical diagnosis and causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In short, there is no competent evidence of an independent 
disorder manifested by memory loss, and service connection 
for memory loss on a primary basis must therefore be denied.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In 
addition, as there is no competent evidence suggesting that 
any complaints of memory loss represent an undiagnosed 
illness, service connection under the provisions of 38 C.F.R. 
§ 3.317 is also denied.  There is no competent evidence 
otherwise suggesting that any memory loss experienced by the 
veteran represents a disorder separate from the memory loss 
already contemplated in the rating assigned the service-
connected PTSD.  As the preponderance of the evidence is 
against the claim, the claim for service connection for 
memory loss due to an undiagnosed illness is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Fatigue

Factual background

In statements and testimony the veteran contends that he has 
fatigue which he first noticed in 1995.  He testified as to 
exposure to environmental hazards while serving in the 
Persian Gulf and has submitted internet articles concerning 
the March 1991 Khamisiya pit demolition.

Service medical records are silent for any reference to 
fatigue.

The post-service medical evidence on file includes records 
from the SSA and VA and private treatment records for January 
1994 to July 2002.  The records document occasional 
complaints of fatigue which tended to improve in connection 
with treatment for his psychiatric condition.

At his January 1995 VA examinations, the veteran reported 
experiencing insomnia shortly following his Persian Gulf 
service.  At his May 2003 examination, the veteran reported 
experiencing insomnia and fatigue.  He did not report 
symptoms the examiner felt were consistent with chronic 
fatigue syndrome.  The examiner concluded that the symptoms 
of fatigue were, instead, consistent with PTSD.  The examiner 
also concluded that there was no objective evidence of an 
undiagnosed illness in the veteran.

At his October 2004 VA psychiatric examination, the veteran 
reported experiencing fatigue since service in the Persian 
Gulf.  The examiner reviewed the various psychiatric 
diagnoses assigned the veteran throughout the years, and 
described the veteran's current PTSD symptoms as including 
poor sleep.

Analysis

Service medical records are silent for any reference to 
fatigue, and there is no post-service medical evidence of an 
independent disorder characterized by fatigue, or any 
objective indications of chronic disability manifested by 
fatigue.  Indeed, treating and examining physicians have not 
noted any findings on examination suggesting the presence of 
fatigue, or otherwise concluded that the veteran has an 
independent disorder manifested by fatigue.  Nor do any 
statements on file from acquaintances of the veteran refer to 
fatigue.  The May 2003 examiner noted that the veteran's 
symptoms did not support a diagnosis of chronic fatigue 
syndrome, and he specifically concluded that the veteran did 
not have an undiagnosed illness.  The examiner instead 
suggested that any fatigue complaints were consistent with 
the veteran's PTSD, which includes insomnia as a component.  
This is also consistent with the veteran's own report of 
diminished fatigue in connection with psychiatric treatment.

In short, there is no evidence of an independent disorder 
manifested by fatigue in service, and the post-service 
evidence on file does not include objective indications of a 
chronic disability manifested by fatigue.  The veteran has 
not been diagnosed with chronic fatigue syndrome or any other 
fatigue disorder, and the only medical opinion addressing 
whether the veteran has an undiagnosed illness manifested by 
fatigue is against the claim.  The evidence instead suggests 
that any fatigue is associated with insomnia resulting from 
the veteran's service-connected PTSD, and consequently is 
already contemplated in the rating assigned for PTSD.  To the 
extent the veteran suggests that he has an independent 
fatigue disorder, including as due to an undiagnosed illness, 
as a layperson, he is not competent to provide an opinion to 
that effect.  Espiritu.

In sum, there is no competent evidence of a diagnosed fatigue 
disorder, and service connection for fatigue on a primary 
basis must therefore be denied.  Rabideau.  In addition, as 
there is no competent evidence suggesting that complaints of 
fatigue represent an undiagnosed illness, service connection 
under the provisions of 38 C.F.R. § 3.317 is also denied.  As 
the preponderance of the evidence therefore is against the 
claim, the claim for service connection for fatigue due to an 
undiagnosed illness is denied.  Gilbert. 

III.  Joint pain and swelling of the hands and knees

Factual background

In statements and testimony, the veteran contends that his 
hands bothered him in-service and that he injured his left 
knee playing sports in-service.  He reportedly now 
experienced bilateral knee and hand swelling.  

Service medical records show that in August 1991 he reported 
a history of a knee injury in Saudi Arabia which was 
diagnosed as a healed sprain.

On file is a diary the veteran wrote while serving in the 
Persian Gulf in 1991.  In a March 1991 entry he noted that 
his hands were bothering him.

Records from the SSA include statements from the veteran and 
acquaintances concerning the appellant's knee and hand pain.  
He reported to a June 1994 SSA examiner that his hand 
problems began in service.  Physical examination showed 
slight bilateral hand swelling, and the examiner concluded 
that the veteran experienced hand swelling with a history of 
possible chemical weapons exposure.  SSA examinations in 
January 1997 showed bilateral knee tenderness and hand 
tremors.  The veteran was diagnosed with arthritis and 
questionable Gulf War Syndrome.  

VA and private treatment records for January 1994 to July 
2002 document complaints of joint pains affecting his hands 
and knees.  He indicated that his knee symptoms began in 
1991.  The records show that his knee and hand complaints 
were treated on the basis of degenerative joint disease.  

At a VA general medical examination in January 1995, the 
veteran complained of swelling and pain in his hands and 
knees.  He denied any other joint complaints.  Physical 
examination showed tenderness in the hands and knees.  X-ray 
studies of the right hand were normal except for an 
exostosis.  X-ray studies of the right knee were normal.  The 
examiner diagnosed painful hands and knees.

At a VA examination in May 2003 the veteran reported 
experiencing joint pain, mainly in the hands and knees, after 
serving in the Persian Gulf.  Physical examination showed 
complaints of tenderness, generalized pain, and knee 
crepitus.  No hand abnormalities were identified.  X-ray 
studies of the left hand were negative, and of the right hand 
showed old trauma with degenerative arthritis.  X-ray studies 
of the knees showed calcified quadriceps tendons.  The 
examiner diagnosed calcified tendonitis of the knees with 
chronic pain; and arthritis of the hands with subjective 
arthritic pain in the knees.  He concluded that there was no 
objective evidence of an undiagnosed illness.

The veteran was examined by VA in September 2004.  The 
examiner reviewed the in-service notation of a sports-related 
knee injury, and the veteran's assertion that the left knee 
was injured in the incident.  The veteran reported that the 
knee improved in service with medication and that he 
experienced no further difficulty until after discharge.  X-
ray studies showed degenerative arthritis in both knees.  The 
examiner diagnosed right and left knee arthritis, but 
concluded that arthritis was not related to service.  

Analysis

The veteran argues that he experiences pain and swelling in 
his knees and hands due to service, including to an 
undiagnosed illness.

Turning first to the knees, the postservice evidence on file 
shows that the veteran has X-ray evidence of arthritis in 
both knees.  Moreover, the May 2003 examiner specifically 
concluded that the veteran did not have an undiagnosed 
illness accounting for any claimed symptoms.  Inasmuch as the 
record shows a diagnosed pathology accounting for his knee 
symptoms, and as there is no competent evidence suggesting 
that any component of his right or left knee problems is due 
to an undiagnosed illness, service connection for right 
and/or left knee complaints under the provisions of 38 C.F.R. 
§ 3.317 is not warranted.

Although service medical records show that he reported 
injuring a knee while in Saudi Arabia, there are no records 
contemporaneously documenting that incident or any treatment 
of a knee.  The veteran's discharge examination is silent for 
any complaints or findings of a left or right knee disorder.  
Moreover, there is no post-service evidence of any right or 
left knee disorder until years after service, and the only 
medical examiner to address the etiology of the current 
bilateral knee arthritis concluded that the disorder was not 
etiologically related to service.

While the veteran himself contends that bilateral knee 
arthritis is etiologically related to service, as a 
layperson, his opinions on the matter are not competent 
evidence.  Moreover, while he has reported to his treating 
physicians that his knee problems began in 1991, the 
physicians did not otherwise address the etiology of his knee 
problems.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  
 
In short, there is no competent evidence of a right and/or 
left knee disorder in service or until several years after 
service.  Further, there is no competent evidence linking any 
current right and/or left knee disorder to service.

With respect to the right and left hand conditions, the 
postservice evidence on file shows that the veteran has been 
diagnosed with arthritis in both hands.  Moreover, the May 
2003 examiner specifically concluded that the veteran did not 
have an undiagnosed illness accounting for any claimed 
symptoms.  Inasmuch as the record shows a diagnosed pathology 
accounting for his hand symptoms, and as there is no medical 
evidence suggesting that any component of his right or left 
hand problems is due to an undiagnosed illness, service 
connection for right and/or left hand complaints under the 
provisions of 38 C.F.R. § 3.317 is not warranted.

Service medical records are silent for any complaints, 
finding or diagnosis of a hand disorder.  Moreover, there is 
no post-service evidence of any right or left hand disorder 
until years after service, and no medical opinion linking any 
hand disorder to service.  While the veteran himself argues 
that his bilateral hand arthritis is etiologically related to 
service, relying primarily on a vague complaint about his 
hands written in his diary, he is not competent to offer such 
an opinion.  Espiritu.
 
In short, there is no competent evidence of a right and/or 
left hand disorder in service or until several years after 
service, and no competent evidence linking any right and/or 
left hand disorder to service.

In sum, the veteran has diagnosed bilateral knee and hand 
disorders which were not shown in service or until several 
years following service.  Neither a knee nor a hand disorder 
have been linked by competent evidence to service.  Further, 
the competent evidence of record establishes that he does not 
have an undiagnosed illness accounting for any symptoms of 
joint pain or swelling.  As the preponderance of the evidence 
therefore is against the claim, service connection for joint 
pain and swelling of the knees and hands is denied.  Gilbert.

IV.  Psychiatric disability other than PTSD

Factual background

Service medical records show the veteran was admitted in 
August 1991 for a possible overdose attempt.  He reported 
experiencing stress from a divorce and was mildly depressed; 
he was diagnosed with an adjustment disorder.  At a September 
1991 examination, he reported depression and worry related to 
issues involving family, finances, and supervisors.

Records on file from the SSA show that he is considered 
disabled by that agency from PTSD and a depressive disorder.  
Statements from acquaintances attest to the appellant being 
depressed since service.  The veteran also reported 
depression and PTSD.  The reports of January 1997 SSA 
examinations include a diagnosis of depression.  

VA and private treatment records for January 1994 to July 
2002 document psychiatric complaints he reported experiencing 
since 1991.  His psychiatric diagnoses included depression, 
dysthymic disorder, adjustment disorder, adult situation 
disorder, bipolar disorder, substance-induced depression, 
PTSD, psychotic disorder not otherwise specified, and 
personality disorder.

The veteran attended a VA general medical examination in 
January 1995.  He complained of a depressive or nervous 
condition first noticed several months after service in the 
Persian Gulf, and reported a history of mood swings.  The 
examiner diagnosed depression and nervous condition.

At a January 1995 VA psychiatric examination, the veteran 
reported experiencing depression since his service in the 
Persian Gulf.  He denied alcohol abuse.  The examiner 
diagnosed depression, by history; and a mixed personality 
disorder.

The report of a December 1999 private psychological 
examination determined that the veteran had PTSD.

During VA examination in May 2003 the veteran reported 
symptoms including insomnia and memory loss.  The examiner 
concluded that the veteran's symptoms of memory impairment 
and fatigue were consistent with PTSD.

The veteran attended a VA psychiatric examination in October 
2004.  He reported the onset of psychiatric symptoms shortly 
after returning from the Persian Gulf, and indicated that he 
attempted suicide around that time.  He reported receiving 
psychiatric treatment after service and indicated that he 
began using alcohol and drugs to self medicate his symptoms.  
After reviewing the various psychiatric diagnoses assigned 
the veteran throughout the years, the examiner diagnosed 
PTSD, substance abuse, and a personality disorder.  He 
concluded that a portion of the veteran's depression was 
related to PTSD, and indicated that the veteran did not have 
bipolar disorder, but rather exhibited symptoms representing 
substance-induced mood swings.

Analysis

Service medical records document treatment for complaints of 
depression and an adjustment disorder, but do not document a 
chronic psychiatric disorder.  Moreover, there is no post-
service evidence of psychiatric disability until several 
years after service.  Although post-service treatment records 
show that the veteran has received various diagnoses 
accounting for his psychiatric complaints, none of his 
treating or examining physicians has suggested that any 
psychiatric disorder (except PTSD) is related to service.  
The veteran was examined in October 2004 for the purpose of 
determining the etiology of any current psychiatric 
disorders.  After reviewing the records on file the examiner 
concluded that the only psychiatric disorders present were 
PTSD, substance abuse, and a personality disorder.  

Service connection has been granted for PTSD.  Personality 
disorders are not considered diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (2005).  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  With respect to 
substance abuse, the veteran does not claim entitlement to 
service connection for the disorder, but the Board points out 
that service connection on a primary basis for that disorder 
is prohibited by law.  See 38 C.F.R. § 3.301(c)(2-3) (2005).

In short, there is no competent medical evidence of a 
psychiatric disorder other than PTSD that is etiologically 
related to service, or which was manifested within one year 
of his discharge from active duty.  The preponderance of the 
evidence therefore is against the claim, and service 
connection for psychiatric disability other than PTSD is 
denied.  Gilbert.




ORDER

Entitlement to service connection for memory impairment due 
to an undiagnosed illness is denied.

Entitlement to service connection for fatigue due to an 
undiagnosed illness is denied.

Entitlement to service connection for joint pain and swelling 
of the knees and hands, to include as due to an undiagnosed 
illness, is denied.

Entitlement to service connection for psychiatric disability 
other than PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


